Exhibit 10a(xv)
Named Executive Officer Salaries

          Name   Amount
William R. Johnson
  $ 1,250,000  
Chairman, President, and Chief Executive Officer
       
 
       
David C. Moran
  $ 651,000  
Executive Vice President — President & Chief Executive Officer of Heinz North
America
       
 
       
C. Scott O’Hara
  $ 621,000  
Executive Vice President and President and Chief Executive Officer of Heinz
Europe
       
 
       
Arthur B. Winkleblack
  $ 625,000  
Executive Vice President and Chief Financial Officer
       
 
       
Michael D. Milone
  $ 585,000  
Senior Vice President — Rest of World & Global Enterprise Risk Management
       

